Citation Nr: 1550264	
Decision Date: 12/01/15    Archive Date: 12/10/15

DOCKET NO.  08-28 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for post-operative degenerative disc disease of the lumbar spine with radiculopathy of the lower extremities (low back disability).

2.  Entitlement to a separate compensable evaluation for radiculopathy of the left lower extremity.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to October 1975.  

This matter originally came to the Board of Veterans' Appeals (Board) on appeal from December 2007 and April 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  

In January 2013, the Board remanded the issues of entitlement to an evaluation in excess of 40 percent for low back disability and entitlement to a TDIU to the RO for VA and Social Security Administration (SSA) records and a VA spine evaluation.  Additional SSA records and a VA spine evaluation were subsequently obtained and added to the record.  

Based on the above, there has been substantial compliance with the January 2013 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998) (Holding that a remand by the Court or the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders).

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge (VLJ) in October 2012, and a transcript of the hearing is of record.  



FINDINGS OF FACT

1.  Forward flexion of the thoracolumbar spine was to 40 degrees or better on VA spine evaluations on file; there is no evidence of unfavorable ankylosis of the entire thoracolumbar spine.     

2.  Findings indicative of mild paralysis of the left lower extremity were shown on VA examination on February 28, 2013.  

3.  The Veteran is service connected for low back disability, 40 percent disabling; and for radiculopathy of the left lower extremity, 10 percent disabling.   His combined rating is 50 percent.

4.  The Veteran has completed high school; he last worked full time in March 2004 as an electronic technician.  

5.  The Veteran's service-connected disabilities do not preclude him from securing or following a substantially gainful occupation consistent with his educational background and previous work history.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent for service-connected low back disability are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5242 (2015).

2.  The criteria for a separate 10 percent rating for radiculopathy of the left lower extremity beginning February 28, 2013 are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2015).

3.  The criteria for the assignment of a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 3.102, 3.340, 3.341, 4.16 (2015).  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2014).  The regulations implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied with respect to the issue decided herein. 

The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the RO sent the Veteran a letter in October 2007, prior to adjudication, which informed him of the requirements needed to establish entitlement to an increased rating and to a TDIU rating.  

In accordance with the requirements of VCAA, the October 2007 letter informed the Veteran what evidence and information he was responsible for obtaining and the evidence that was considered VA's responsibility to obtain.  Additional private evidence was subsequently added to the claims files after the October 2007 letter.  In compliance with the duty to notify the Veteran of what information would substantiate his claim, the Veteran was informed in the October 2007 letter of the criteria for consideration in the assignment of an effective date in the event of award of the benefit sought.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159 (2012).  A VA evaluation was obtained in February 2013.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the February 2013 VA evaluation is adequate for the increased rating and TDIU issues adjudicated below, as it provides the relevant medical evidence on the Veteran's low back condition and the evidence necessary to decide whether the Veteran warrants TDIU based on extraschedular consideration.  Accordingly, there is adequate medical evidence of record to make a determination on the issues decided on appeal and VA's duty to assist with respect to obtaining a VA examination in this case has been met.  38 C.F.R. § 3.159(c)(4).  

The Board concludes that all available evidence has been obtained and that there is sufficient medical evidence on file on which to make a decision on the issues decided herein on appeal.  The Veteran has been given ample opportunity to present evidence and argument in support of his claims, including at his October 2012 hearing.  All general due process considerations have been complied with by VA, and the Veteran has had a meaningful opportunity to participate in the development of the claims.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2007).

The Veteran testified at a video conference hearing before the undersigned in October 2012.  It was at this hearing that the Veteran testified that he was unemployable due to his service-connected disability.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The Veteran was assisted at the hearing by his accredited representative at the time from Disabled American Veterans.  The representative and the VLJ who conducted the hearing asked questions to ascertain the extent of the Veteran's service-connected disabilities.  In light of the Veteran's testimony, the case was remanded back to the RO for additional development.  


Analysis of the Claims

Increased Rating Claim

The Veteran has contended, including at his October 2012 hearing, that his low back disability is more severe than currently evaluated.

A July 1976 rating decision granted entitlement to service connection for low back disability and assigned a 40 percent rating effective October 28, 1975.  

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2015).  Separate diagnostic codes identify the various disabilities.  

In considering the severity of a disability it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2015).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, see Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991), where service connection has already been established, and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Pertinent to a claim for an increased rating, lay testimony is competent when it  describes symptoms, which supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (holding that, in general, for the need for a VA examination to arise, a claimant would only need submit his competent testimony that symptoms, reasonably construed as related to the service-connected disability, have increased in severity since the last evaluation.).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  See Butts v. Brown, 5 Vet. App. 532 (1993).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2015); see also 38 C.F.R. §§ 4.45, 4.59 (2015). 

Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  Colayong v. West, 12 Vet App 524 (1999) (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONALRY (28TH Ed. 1994) at 86).

The Court has held that when a Diagnostic Code provides for compensation based upon limitation of motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be considered, and that examinations upon which the rating decisions are based must adequately portray the extent of functional loss due to pain "on use or due to flare-ups."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

38 C.F.R. § 4.40 notes that disability of the musculoskeletal system is primarily the inability, due to damage or infection of parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to the absence of part or all of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  

38 C.F.R. § 4.45 provides that factors of disability involving a joint reside in reductions of its normal excursion of movements in different planes of motion and therefore, inquiry will be directed to such considerations as weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); excess fatigability; and incoordination (impaired ability to execute skilled movements smoothly).  

Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).

Under the rating criteria, Diagnostic Code 5242 (degenerative arthritis) can be evaluated under the following general rating formula for diseases and injuries of the spine:

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease:

A 10 percent rating will be assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent of more of height.

A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent rating requires evidence of forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating will be assigned with evidence of unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating requires evidence of unfavorable ankylosis of the entire spine.

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion is zero to 30 degrees, and left and right lateral rotation is zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

Intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. 
§ 4.25.  The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that a 10 percent rating is warranted when there are incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months; a 20 percent rating is warranted when there are incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months; and a 40 percent rating is warranted when there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 60 percent rating is warranted when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2015).

Under Diagnostic Code 8520, an 80 percent rating will be assigned where there is complete paralysis of the sciatic nerve, where the foot dangles and drops, there is no active movement possible of muscles blow the knee, and flexion of the knee is weakened or (very rarely) lost.  A 60 percent rating is warranted where there is severe incomplete paralysis of the sciatic nerve with marked muscular atrophy.  A 40 percent rating is warranted for moderately severe incomplete paralysis.  A 20 percent rating is warranted for moderate incomplete paralysis.  A 10 percent rating is warranted for mild incomplete paralysis of the sciatic nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2015).

Words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6 (2015).  

In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

According to an October 2007 statement from S. Gardner, D.O., who is with Steele Memorial Medical Center, the Veteran had increased difficulty with bowel, bladder, and sexual function due to his back disability.  Dr. Gardner concluded that the Veteran's injury had kept him from meaningful employment and continued to decrease his options both financially and physically.  

It was reported on VA examination in March 2008 that the Veteran had a fairly significant idiopathic or developmental condition of kyphoscoliosis to the right.  He could walk on his heels and toes and could do deep knee bends; there was no back spasm or sciatic notch tenderness.  Back motion included forward flexion to 75 degrees, backward extensión to 15 degrees, lateral bending to 15 degrees to each side, and bilateral rotation to 30 degrees.  Motor and sensory evaluations were normal.  X-rays of the lumbar spine showed fairly significant dextrothoracic scoliosis; degenerative disc disease of L3-S1; significant collapse of L3-L4 and complete collapse of L4-L5, with very slight posterior migration of L5-S1; and spurring anteriorly with syndesmophytes anteriorly at L5-S1.  Overall alignment on the lateral X-ray of the spine was normal.  The diagnoses were status-post L4-L5 laminectomy, diskectomy; and multilevel degenerative disc disease of the lumbar spine.  There were no signs of radiculitis and no peripheral signs of radiculopathy.  The examiner concluded that neurological examination was entirely normal.  There was no reported documentation of pain and no apparent fatigue, weakness, or lack of endurance.

According to a June 2008 lay statement from J. G., who had worked for the Veteran for approximately 16 years, the Veteran had suffered a lot of back pain and had missed some work.  An undated lay statement from T. A. M., who had worked with the Veteran for over 16 years, reveals that the Veteran always leaned to the right.

According to a July 2008 statement from Dr. Gardner, the Veteran was seen for complaints similar to October 2007, which appeared to have increased in intensity.  Dr. Gardner opined that the Veteran was not fit to work any type of employment due to his inability to stand, sit, lift, or bend in any type of consistent manner.  Dr. Gardner associated the Veteran's symptoms with his prior injury and noted that the Veteran had somewhat accelerated aging in these áreas, contributing to his current symptoms.  

L. S. Ingwersen, D.C., noted in July 2008 that he had seen the Veteran from December 2007 to February 2008 for chiropractic treatment of the neck.  Dr. Ingwersen noted that the Veteran also had occasional middle back pain and constant lower back pain since his laminectomy in the mid 1970s.

According to a July 2008 lay statement from F. G., who had worked with the Veteran for over 9 years, the Veteran leaned to one side and had missed work due to back pain.  

The Veteran complained on VA spine examination in February 2009 of low back stiffness, weakness, and spasm; he noted incapacitating episodes of spine disease but did not go into any detail.  He said that he was able to walk more tan 1/4 mile but less than a mile.  He reported that he had retired in March 2004 as an electronics technician due to back pain.  His gait was described as slow but steady.  There was no ankylosis, no spasm, and no atrophy.  Range of motion included forward flexion to 40 degrees, backward extensión to 20 degrees, lateral bending to 20 degrees to each side, and rotation to 30 degrees on the right and to 20 degrees on the left.  There was no objective evidence of pain on active range of motion and no objective evidence of pain or additional functional loss after repetitive motion.  It was reported that an MRI showed diffuse spondylosis with either broadbased disc protrusions or bulging at each of the lumbar intervertebral disc spaces.  The diagnosis was degenerative joint disease of the lumbar spine.  The Veteran's low back disability had no more than a moderate effect on his daily activities, except for a severe effect on travel.  The Veteran complained on neurological evaluation in February 2009 of peripheral neuropathy of the lower extremities.  Peripheral neuropathy of the lower extremities due to lumbar disc disease was diagnosed, and the examiner concluded that the Veteran's peripheral neuropathy was most likely caused by or the result of degenerative joint disease of the lumbar spine.

February 2009 treatment records from Salmon Orthopedics reveal complaints of an increase in back symptoms over the previous year or so, involving virtually constant pain with radiculopathy and difficulty with bladder or bowel incontinence.  It was noted that physical examination showed lumbar motion that was moderately decreased in flexion and extensión.

The Veteran complained on a July 2009 MRI of the back of pain and spasm with radiculopathy down the left leg.  The MRI was reported to show levoscoliosis of the entire lumbar spine.

The Veteran complained on VA genitourinary evaluation in April 2010 of significant lumbar pain when going from recumbant to sitting or standing and with ambulation.  

According to an April 2010 VA treatment report, the Veteran had chronic low back pain without symptoms of radiculopathy, such as foot drop.

The Veteran testified at his video conference hearing in October 2012 that he had chronic daily low back pain; that his condition had gotten worse in the past 2-3 years, which greatly affected his quality of life; and that he was unemployable.

A VA spine evaluation was conducted in February 2013 in response to the Board's January 2013 remand.  Range of motion of the lumbar spine included pain-free flexion to 40 degrees, extension to 10 degrees, lateral flexion to 10 degrees to the right and 20 degrees to the left, and bilateral rotation to 20 degrees.  Although it was noted that the Veteran had additional limitation of motion and additional functional impairment after repetitive testing, the range of motion results provided after repetitive motion were at least as good as prior to repetitive testing.  There was localized tenderness or pain on palpation in the left lumbar paraspinous muscles.  The Veteran had normal strength and sensation in the lower extremities.  He had intervertebral disc syndrome but no incapacitating episodes within the previous year.  He used a back brace and cane occasionally.  X-rays showed scoliosis and rather prominent degenerative changes of the lumbar spine.  It was reported that the Veteran had severe intermittent pain, severe numbness, and severe paresthesias and/or dysesthesias of the left lower extremity, involving the left sciatic nerve.  

To warrant a schedular rating in excess of 40 percent for the Veteran's low back disability, there would need to be evidence of unfavorable ankylosis of the entire thoracolumbar spine.  Based on the relevant evidence of record, as summarized above, the Board finds that the criteria for a rating in excess of 40 percent for the Veteran's low back disability, under the General Rating Formula, have not been met.  Forward flexion of the thoracolumbar spine was to at least 40 degrees on the VA evaluations noted above.  The Veteran does not have ankylosis of the lumbar spine, meaning immobility and consolidation of the joint.  Although a higher schedular rating of 60 percent is available for intervertebral disc syndrome when there is evidence of incapacitating episodes having a total duration of at least six weeks during the past year, it was noted on VA evaluation in February 2013 that, while the Veteran had intervertebral disc syndrome, he had not had any incapacitating episodes in the previous year.  Consequently, a higher rating is also not warranted for the Veteran's low back disability under the criteria for intervertebral disc syndrome.

The Court has held that when evaluating disabilities of the musculoskeletal system, consideration must be given to functional loss due to pain and weakness, excess fatigability, and incoordination causing additional disability beyond that reflected on range of motion measurements.  See 38 C.F.R. §§ 4.40, 4.45 (2015); see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995) (holding that the schedular criteria do not subsume sections 4.40 and 4.45). 

The Board finds that an increased rating is also not warranted under the DeLuca criteria throughout the appeal period because the Veteran is already assigned the maximum schedular rating for loss of motion of the thoracolumbar spine, which means that DeLuca does not apply.  See Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (Where a Veteran is in receipt of the maximum schedular rating based on limitation of motion and a higher rating requires ankylosis, the regulations pertaining to functional impairment are not for application). 

Although a rating in excess of 40 percent is not warranted for low back disability, the Board finds that a separate 10 percent rating is warranted under Diagnostic Code 8520 for radiculopathy of the left lower extremity, effective February 28, 2013, based on the examination findings of severe intermittent pain, severe numbness, and severe paresthesias and/or dysesthesias of the left lower extremity, involving the left sciatic nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2015).  The Veteran is considered to have disability indicative of mild, incomplete paralysis of the left sciatic nerve.  A rating in excess of 10 percent is not warranted because there was normal strength and sensation in the lower extremities on examination in February 2013.  Moreover, an effective date prior to February 28, 2013 is not warranted because it was noted in VA treatment records for April 2010 that there were no symptoms of radiculopathy.

The Board has also considered whether the Veteran's claim should be referred for an extraschedular rating.  See 38 C.F.R. § 3.321(b) (2015); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual Veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun, 22 Vet. App. at 114.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1). 

In this case, the Board finds that referral for extraschedular consideration is not warranted.  As shown in the above discussion, the Veteran's service-connected low back disability and radiculopathy of the left lower extremity are contemplated and reasonably described by the rating criteria.  With respect to the low back, the General Rating Formula accounts for pain, stiffness, limitation of motion, and functional limitations associated with disability of the spine.  The Veteran does not have symptoms associated with either disability that have been left uncompensated or unaccounted for by the assignment of a schedular rating.  See Thun, 22 Vet. App. at 115.  Accordingly, a comparison of the Veteran's symptoms and functional impairment with the schedular criteria does not show that the Veteran's low back disability or radiculopathy of the left lower extremity presents "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  

Consequently, the Board finds that the available schedular evaluations are adequate to rate the disabilities.  In the absence of this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  Therefore, referral for extraschedular consideration is not warranted for either disability.   

The Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Finally, the Board finds that the preponderance of the evidence weighs against the Veteran's claim for an evaluation in excess of 40 percent for low back disability and against a rating in excess of 10 percent for radiculopathy of the left lower extremity.  Consequently, the benefit-of-the-doubt rule does not apply, and entitlement to a higher rating for either disability is denied.  See 38 U.S.C.A. § 5107(b) ; 38 C.F.R. §§ 3.102 ; 4.3; Gilbert, 1 Vet. App. at 55. 


TDIU Claim

The Veteran has contended, including at his October 2012 hearing, that his service-connected low back disability prevents him from securing or following a substantially gainful occupation.

In order to establish entitlement to TDIU due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to secure or follow a substantially gainful occupation.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).  In reaching such a determination, the central inquiry is whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2015); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The regulatory scheme for a TDIU provides both objective and subjective criteria.  Hatlestad v. Brown, 5 Vet. App. 524 (1993); VAOPGCPREC 75-91 (1991), 57 Fed. Reg. 2317 (1992).  The objective criteria, set forth at 38 C.F.R. § 3.340(a)(2), provide for a total rating when there is a single disability or a combination of disabilities that results in a 100 percent schedular evaluation.  Subjective criteria, set forth at 38 C.F.R. § 4.16(a), provide for a TDIU when, due to service-connected disability, a Veteran is unable to secure or follow a substantially gainful occupation, and has a single disability rated 60 percent or more, or at least one disability rated 40 percent or more with additional disability sufficient to bring the combined evaluation to 70 percent.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In exceptional circumstances, where the Veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b).

A schedular rating itself is recognition that a claimant's industrial capacity is impaired to some degree.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the injury.  38 C.F.R. § 4.1; Van Hoose supra.

Rating boards should refer to the Director of the Compensation and Pension Service for extra-schedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a).  

The Veteran is service connected for low back disability, 40 percent disabling; and for radiculopathy of the left lower extremity, 10 percent disabling.   His combined rating is 50 percent.

As he does not have one service-connected disability rated as least 60 percent disabling or at least one disability rated 40 percent or more with additional disability sufficient to bring the combined evaluation to 70 percent, he does not meet the above noted percentage requirements and entitlement to TDIU cannot be assigned under 38 C.F.R. § 4.16(a).  However, as noted above, benefits on an extraschedular basis may be considered under 38 C.F.R. § 4.16(b).  The Board does not have the authority to assign an extraschedular TDIU rating in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  Instead, if the Board determines that an extra-schedular rating should be considered, the Board is to remand the issue to VBA so that the issue can be referred to Director of Compensation.  See 38 C.F.R. § 4.16(b) (2015).

The Board must now determine whether referral to the Director of Compensation for consideration of extra-schedular entitlement to TDIU, taking into account the Veteran's educational level and occupational background.  According to the recently received VA Form 21-8940, the Veteran has completed high school; he last worked full time in March 2004 as an electronic technician.    

There is evidence on file both for and against the Veteran's claim for a TDIU.  The Board has the authority to "discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Court has held that the Board may not reject medical opinions based on its own medical judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993).  

The Board finds the evidence against the claim to be of more probative value, when considered along with the other evidence of record, than the evidence in favor of the claim.  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider is weighed by such factors as its thoroughness and degree of detail, and whether there was review of the Veteran's claims file.  Prejean v. West, 13 Vet. App. 444 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379 (1998).  See also Claiborne v. Nicholson, 19 Vet. App. 181 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the Veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345 (1998).

In order for a medical opinion to be probative, the medical examiner must have correct information regarding the relevant facts of the case.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), Guerrieri v. Brown, 4 Vet. App. 467 (1993) (observing that the evaluation of medical evidence involves inquiry into, inter alia, the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches); see Shipwash v. Brown, 8 Vet.App. 218 (1995); Flash v. Brown, 8 Vet.App. 332 (1995) (regarding the duty of VA to provide medical examinations conducted by medical professionals with full access to and review of the Veteran's claims folder); but see  D'Aries v. Peake, 22 Vet. App. 97, 106 (2008) (holding that it is not necessary for a VA medical examiner to specify review of the claims folder where it is clear from the report that the examiner has done so and is familiar with the claimant's extensive medical history).

Although Dr. Gardner concluded in October 2007 that the Veteran's back injury had kept him from meaningful employment and opined in July 2008 that the Veteran was not fit to work any type of employment due to his inability to stand, sit, lift, or bend in any type of consistent manner, these statements were not supported by specific examination findings, such as range of motion of the back.  The VA evaluations on file, especially evaluations more recent that those by Dr. Gardner, are based on a physical examination and a review of the record; these examinations include specific medical findings relevant to the Veteran's low back condition, such as back range of motion and whether there is loss of strength or sensation due to the low back.  The Board finds that the most probative evidence does not show that the Veteran's service-connected disabilities prevent him from obtaining or maintaining substantially gainful employment in keeping with his education and work experience.  

When examined by VA in March 2008, the Veteran had forward flexion of the lumbar spine to 75 degrees, and motor and sensory evaluaitons were normal.  When examined in February 2009, there was no low back related spasm, atrophy, or ankylosis and no objective evidence of pain on movement or after repetitive motion.  The Veteran's low back disability had no more than a moderate effect on his daily activities, except for a severe effect on travel.  When examined by VA in February 2013, there was normal strength and sensation in the lower extremities.  It was concluded that the Veteran was able to obtain and retain employment consistent with his education and occupational experience, as he had full use of his hands, arms, and upper body.  Although he was limited by pain, endurance, and loss of motion of the lumbar spine he was able to walk up to 1/4 mile at a time and was able to do handyman/tinkering-like work, sometimes even for pay, by fixing electronic equipment in his home.  

Because the record does not reflect that the Veteran is unemployable due solely to his service-connected disabilities, the preponderance of the evidence is against his claim for TDIU and referral for an extraschedular evaluation is not warranted.  As such, the benefit of the doubt doctrine is inapplicable, and the claim must be denied.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an evaluation in excess of 40 percent for low back disability is denied.

Entitlement to a separate rating of 10 percent for radiculopathy of the left lower extremity is granted, subject to the controlling regulations applicable to the payment of monetary benefits.

Entitlement to TDIU is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


